Citation Nr: 9913125	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
finger injury.  

2.  Entitlement to an increased (compensable) rating for a 
laceration scar of the chin.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In November 1996, a hearing was held, in New Orleans, 
Louisiana, before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West Supp. 1998).  

The case was previously before the Board in January 1997, 
when it was remanded.  While the case was in Remand status, 
the RO granted service connection for post traumatic stress 
disorder (PTSD).  The file does not indicate that the veteran 
appealed the rating assigned.  The development requested in 
the Remand has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence connecting the small 
metallic foreign body in the 2nd right finger to the injury 
in service.  

3.  There is no evidence of current skin or nail disability 
of the 2nd or 4th fingers of the right hand.  

4.  There is no evidence connecting a current disability of 
the 2nd and 4th fingers of the right hand to disease or injury 
during service.  

5.  The veteran does not have a disability of the 3rd 
(middle) finger of the right hand as the result of disease of 
injury during service.  

6.  The claim involving service connection for residuals of a 
finger injury is not plausible.  

7.  The veteran has a 1/2 inch scar on his chin that is no more 
than slightly disfiguring.  It is not poorly nourished, 
ulcerated, or tender and painful on objective demonstration.  
It does not limit the functioning of the chin. 

8.  The veteran is 53 years old, completed the 10th grade and 
has a graduate equivalency diploma.  He has had work 
experience in oil fields, working for the post office, 
driving a truck and in construction, mostly concrete work.  

9.  The veteran's substance abuse is due to willful 
misconduct.  There is no evidence that it is due to or 
aggravated by physical or psychiatric disability.  

10.  The veteran's disabilities of non-misconduct origin when 
considered together are not of sufficient severity as to 
totally and permanently prevent him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a finger injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable disability rating for a 
laceration scar of the chin have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Codes 7800, 7803, 7804, 7805 (1998).  

3.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.301, 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16, 
4.17, 4.17a, 4.18, 4.19, 4.20, 4.25 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Residuals of a Finger Injury

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for residuals of a finger injury, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  


The Evidence

In compliance with 38 U.S.C.A. § 5103 (West 1991), the July 
1998 supplemental statement of the case notified the veteran 
that injury during service was not sufficient to support 
service connection and that evidence was needed to show that 
a chronic disability resulted.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The service medical records do not document the claimed 
injury to the fingers of the right hand.  The veteran's upper 
extremities were normal when he was examined for separation 
from service in October 1968.  The service medical records 
show that, in November 1968, he jammed his left hand in a 
locker.  X-rays were negative.  

On the September 1993 VA examination, the veteran told the 
physician that he had injured the tip of the right middle 
finger in a machine gun.  Examination of the right middle 
finger was unremarkable as were the other digits.  The 
diagnosis was evidence of injury of right middle finger, 
although what that evidence was, was not explained.  There 
was no diagnosis as to the 2nd and 4th fingers of the right 
hand. 

VA Hospitalization in August and September 1994 included a 
physical examination.  There was no report of a finger 
disability.  

On the May 1995 VA examination, the extremities were 
negative.  

The veteran testified at the November 1996 hearing that he 
injured his right hand in a machine gun.  Hearing Transcript 
(H.T.) at 15, 16.  He stated that the mechanism pulled skin 
and nails off the 2nd and 4th fingers of his right hand.  When 
asked if it still bothered him, he responded that it really 
didn't.  He stated that the nails had not regrown properly.  
The veteran is competent to know what he has experienced and 
his testimony is evidence of injury in service.  There was no 
testimony as to the right middle finger.  

On the December 1997 VA examination, the veteran told the 
examiner that the mechanism of a machine gun struck his right 
hand, pulling skin off his finger tips and pulling the distal 
half of the 2nd and 4th nails out of his fingers.  He reported 
that the nails grew back but were somewhat deformed.  He said 
that the tips of the fingers felt uncomfortable in cold 
weather.  He denied pain, stiffness or swelling.  The doctor 
found that the right hand had a full range of motion in all 
five digits at all joints.  There was good grip strength and 
dexterity.  He was able to approximate the thumb to all four 
digits.  He was able to place all four fingertips on the 
median transversae fold of the palm.  The diagnosis was 
status post trauma to the 2nd and 4th digits of the right hand 
with no significant residual symptoms.  There was no 
diagnosis as to the right middle finger.  X-rays disclosed a 
small metallic foreign body in the right index finger.  There 
was no evidence of fracture or bone disease.  

Analysis

The veteran testified that the finger injury did not happen 
in combat but occurred in training, before going overseas.  
H.T. at 16.  He testified of an attack on his base while in 
Vietnam.  H.T. at 13.  The provisions of 38 U.S.C.A. § 1154 
(West 1991) do not establish current disability or connect it 
to injury during service.  See Caluza.   

2nd and 4th Fingers

Evidence of an injury in service is not enough to make a 
claim well grounded.  In addition to evidence of injury, 
there must be evidence of current disability and evidence 
which connects the current disability to injury during 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
discussed above, this evidence of current disability and the 
relationship of the current disability to disease or injury 
in service are medical questions.  The veteran as a lay 
witness does not have the training or experience to present 
evidence on these points.  Evidence of current disability and 
its connection to the injury in service must be provided by a 
physician or other medical professional with the requisite 
medical expertise to competently render a medical opinion.  

In this case, there is a small metallic foreign body in the 
2nd right finger.  No physician has linked this to the injury 
in service.  See Savage, at 497.  As there is no competent 
evidence connecting the small metallic foreign body in the 
2nd right finger to the injury in service, that aspect of the 
claim is not well grounded.  

The veteran reported that the skin and nails of the 2nd and 
4th finger of the right hand was torn off and the nails 
regrew abnormally.  No physician or other medical 
professional has provided evidence that the veteran has any 
current nail abnormality or other residual of a laceration of 
the skin or removal of the nails.  As there is no competent 
evidence of current disability in this regard, the claim is 
not well grounded.  

Further, no competent trained witness has linked any current 
2nd or 4th finger disability to the injury in service.  
Because evidence of a connection is lacking, the claim is not 
well grounded.  

3rd (Middle) Finger

On the September 1993 VA examination, the veteran reported 
injuring his right middle (or 3rd) finger in the mechanism of 
a machine gun.  He made no mention of the 2nd or 4th fingers.  
The diagnosis was "Evidence of injury to right middle 
finger."

The diagnosis on the September 1993 examination is the only 
evidence of a current disability, or connection to service, 
from a competent medical source.  The rest of the evidence is 
against the claim.  Most notably, in the body of the 
September 1993 examination report, the physician stated that 
the middle finger was unremarkable.  Nowhere did he indicate 
what manifestations were the "Evidence of injury to right 
middle finger."  On the May 1995 VA examination, there was 
no finger abnormality.  The most recent VA examination was 
conducted in December 1997 and included a very thorough 
physical examination of the fingers, but all findings were 
normal without any evidence of a right middle finger 
disability.  

This evidence from the 1997 examination clearly establishes 
that the veteran does not have a current disability as the 
result of injury to the right middle finger in service.  The 
claim is consequently not plausible and therefore not well 
grounded. 

2.  Increased (Compensable) Rating for a Laceration Scar of 
the Chin

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected laceration 
scar of the chin within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Fenderson v. West, 12 
Vet.App. 119 (1999).  The Board has continued the issue as 
entitlement to an increased evaluation.  The appellant is not 
prejudiced by this naming of the issue.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  The 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Disfiguring scars of the head, face or neck will be rated as 
noncompensable if slight; 10 percent disabling if moderately 
disfiguring; and 30 percent disabling if severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles.  A 50 percent rating will be assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, Code 7800 (1998).  

Note:  When, in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions, 
including the scars and diseases of the skin may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118 (1998) 

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration or tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804 (1998).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1998).  

A residual scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (1998).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The veteran's claims folder contains his 
service medical records, VA medical records, and VA 
examination reports.

The report of the examination for separation from service, in 
October 1968 shows the presence of a 1/2 inch scar on the under 
side of the veteran's chin.  

Records of private hospital treatment show the veteran 
sustained additional facial injuries in February 1992.  There 
was no mention of the scar under his chin or indication that 
it was symptomatic.  

On the September 1993 VA examination, the veteran reported 
sustaining a chin injury while playing football in Vietnam.  
He stated that the laceration was sutured.  The examiner was 
unable to see any residuals scar due to a dense black beard.  
The doctor expressed the opinion that the scar had no 
functional or cosmetic significance.  The diagnosis was 
remote laceration of the chin.  

On the May 1995 VA examination, the veteran's head and neck 
were negative. 

During the November 1996 Board hearing, the representative 
acknowledged that the veteran had a dark beard and the scar 
could not be seen.  H.T., at 17.  The veteran and 
representative asserted that the scar would be disfiguring if 
he was clean shaven.  

In the January 1997 Remand, the Board noted that VA would not 
require the veteran to shave his beard to evaluate the 
evidence; however the claim must be evaluated on the evidence 
of record.  The veteran was invited to submit photographs or 
other evidence pertaining to the scar.  In a letter dated in 
February 1997, the RO again invited the veteran to submit 
photographs or other evidence as to the extent of the skin 
scar.  He has not submitted any photographs or other such 
evidence.  

The veteran is competent to report increased severity 
warranting a higher rating.  However, his testimony and other 
objective descriptions of record do not describe more than a 
slight disfigurement, which warrants the current 
noncompensable rating.  38 C.F.R. Part 4, Code 7800 (1998).  
The history of a 1/2 scar under the chin does not indicate more 
than slight disfigurement.  The training and experience of 
the physician who examined the veteran in 1993 gives the 
doctor's evaluation greater probative weight.  The doctor 
reported that the scar was of no functional or cosmetic 
significance.  The record here shows that the scar does not 
approximate the moderate disfigurement required for a minimum 
10 percent rating.  38 C.F.R. § 4.7 (1998).  The evidence on 
this point is not in relative equipoise such that there is a 
doubt that could be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

There is no evidence that the scar is poorly nourished, 
ulcerated, or tender and painful on objective demonstration.  
There is no evidence that the scar limits the functioning of 
the chin.  Consequently, there is no basis for a compensable 
rating under Codes 7803, 7804, 7805 (1998).  The scar does 
not meet any applicable criteria for a higher rating.  
38 C.F.R. § 4.118 (1998).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) (1998) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

3.  Permanent and Total Disability Rating for Pension 
Purposes

This claim is well grounded.  See Vargas-Gonzalez v. West, 
No. 96-536 (U.S. Vet. App. Apr. 12, 1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps, at 344.  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards.  Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. §1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1998).  

The two ways that permanent and total disability can be shown 
under the law are as follows: (1) the veteran must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual veteran whose claim is being adjudicated) or, even 
if not unemployable, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a) (1998); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17 (1998).  38 U.S.C.A. § 
1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 3.321(b)(2); 
3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (1998); 
Brown, 2 Vet. App. at 446.  

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) (1998) and the 
other requirements of 38 C.F.R. § 4.17 (1998) (the objective 
standard).  If a permanent and total disability rating is not 
warranted under the objective standard and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
rating could have been assigned on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2) should have been considered). 
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 4.17a (1998).  
Finally, the Board observes that evaluations for service-
connected disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (1998).  

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard. 38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17 (1998).  
The RO assigned a rating for each claimed disability in 
accordance with the Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998); Roberts, 2 Vet. App. at 390, citing 38 
C.F.R. §§ 3.340(a), 4.15, 4.17 (1991) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation must 
be performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").  

In this regard, the Board notes that the RO has evaluated 
each disability of record.  There were only two physical 
disabilities of record.  The report of the September 1993 VA 
examination shows it to be a detailed examination of all body 
systems.  The resulting diagnoses were: remote laceration of 
the chin, evidence of injury to right middle finger, history 
of alcoholism, history of cannabis abuse, and history of 
cocaine abuse.  The psychiatric diagnoses were alcohol 
dependence, chronic and current and cannabis abuse.  The 
veteran had another complete VA examination in May 1995.  The 
diagnosis was an essentially negative physical examination 
with a history of alcohol abuse and dependence, chronic and 
current, cannabis abuse and cocaine abuse.  On the 
psychiatric examination, the primary diagnosis was alcohol 
dependence, chronic, and the second diagnosis was PTSD.  
Personality traits were also noted.  The RO determined that 
the finger injury residuals and the chin scar were both 
ratable as noncompensable.  These disabilities were discussed 
in detail, above.  For the reasons previously given at 
length, the Board agrees that these conditions would not 
impair the veteran's ability to participate in gainful 
employment.  

On the September 1993 VA examination on Axis II for 
personality disorders, the examiner wrote that there was no 
diagnosis.  On hospitalization in August and September 1994, 
the Axis II diagnosis was none.  On the May 1995 examination, 
it was reported that the veteran showed borderline, 
antisocial and passive aggressive traits.  On the December 
1997, the diagnosis was history of borderline and passive 
aggressive traits.  None of the reports indicates that 
personality disorders significantly interfere with the 
veteran's employability.  

The examination reports do identify two significant factors 
in the veteran's inability to work: his substance abuse and 
his PTSD.  None of the trained medical professionals, 
particularly those who did the 3 recent psychiatric 
examinations, have linked the PTSD to the substance abuse.  
The relationship of one disability to another is a medical 
question which requires the opinion of a trained medical 
professional.  See Grottveit.  Here, the psychiatric 
examiners have not reported that the PTSD caused substance 
abuse or that it increased the substance abuse.  See 
38 C.F.R. § 3.310 (1998) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Rather, they indicate that the substance abuse 
is an independent and primary cause of the veteran's 
employment problems.  

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct." See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1998).  Disability pension is not payable for 
any condition due to the veteran's own willful misconduct.  
38 C.F.R. § 3.301(b) (1998).  

On the September 1993 VA examination, the veteran reported 
that he worked in an oil field, for the post office and 
generally in construction.  He stated that he did good work 
but no one could trust him because he was usually drunk.  He 
reported that the lost jobs, had marital separations, and had 
had arrests for disorderly conduct and driving while 
intoxicated due to his drinking.  He described frequent and 
excessive use of alcohol and marijuana.  The diagnosis was 
alcohol dependence and abuse, chronic and current and 
cannabis abuse.  There was no diagnosis of PTSD.  

The report of hospitalization in August and September 1994 
shows the veteran was admitted to a VA Medical Center (VAMC) 
for his complaints of alcohol, cocaine and marijuana abuse.  
The diagnosis was alcohol dependence.  Mild anemia was also 
diagnosed and treated.  The GAF was 65 with a high of 60 for 
the previous year.  GAF (global assessment of functioning) is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 61 
to 70 rating indicates mild symptoms or mild difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

On the May 1995 VA examination, there were diagnoses of 
alcohol dependence, chronic; PTSD; and borderline, antisocial 
and passive aggressive traits.  The GAF was 50.  This was a 
global assessment of the veteran's functioning and did not 
distinguish the effects of PTSD from those of his substance 
abuse.  However, the doctor's diagnosis explained that the 
veteran barely gave enough symptoms for a diagnosis of PTSD.  
His presentation centered on his constant and uncontrolled 
drinking.  The doctor expressed the opinion that the 
veteran's entire life was overshadowed by his drinking and 
lack of any control with it.  

The report of the December 1997 VA examination discusses the 
psychiatrist's attempt to distinguish the PTSD from the 
substance abuse.  It was noted that the longest time the 
veteran had been sober was 2 months and that certainly 
impaired his functional ability.  The doctor estimated that 
if the veteran stayed sober he would still have some 
impairment from his PTSD which would be in the neighborhood 
of a GAF of 55 for moderate difficulty in social and 
occupational functioning.  

The history of record shows the veteran is 53 years old.  He 
completed the 10th grade and has a graduate equivalency 
diploma.  He has had work experience in oil fields, working 
for the post office and driving a truck.  His recent 
experience has been in construction, mostly concrete work.  

The veteran does not have any physical disabilities which 
would prevent him from continuing to do construction work.  
PTSD is the only disability, not due to willful misconduct, 
which would affect the veteran's ability to work.  The PTSD 
may cause moderate difficulty in doing his job but would not 
permanently prevent him from finishing concrete or doing 
other construction tasks.  Consequently, he may not be 
considered to be permanently and totally disabled for pension 
purposes.  

The effects of his substance abuse do present significant 
employment problems, but there is no evidence from a 
competent witness that his substance abuse is caused or 
aggravated by PTSD or any other innocently acquired 
disability.  The impairment due to substance abuse is due to 
the veteran's own willful misconduct and is not a basis for 
the payment of pension benefits.  38 C.F.R. §3.301 (1998).  

The veteran's innocently acquired disabilities have not 
required hospitalization and do not interfere with his 
employment to such an extent that pension could be granted on 
an extraschedular basis.  38 C.F.R. §§ 3.321, 4.17(b) (1998).  

There is no evidence that the veteran has any disability 
which may be considered to be a permanent total disability 
under 38 C.F.R. § 4.15 (1998).  


ORDER

Service connection for residuals of a finger injury is 
denied.  

An increased (compensable) rating for a laceration scar of 
the chin is denied.  

A permanent and total disability rating for pension purposes 
is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

